Case 1:19-cr-10040-JDB Document 66 Filed 05/07/19 Page 1 of 1                       PageID 192



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

    UNITED STATES OF AMERICA,

            Plaintiff,


    Vs.                                                  Cr. No.: 1:19-cr-10040-DB


    JEFFREY W. YOUNG, Jr.,


            Defendants.


          AMENDED ORDER GRANTING MOTION TO CONTINUE MOTION
                       REHEARING/REPORT DATE


          BEFORE THE COURT IS counsel’s request to continue the rehearing on the

    detention hearing and the report date, set the same day, and for good cause shown in

    the Motion, specifically the need to investigate and prepare for the new allegations

    contained in the Government’s request for the rehearing (Doc # 58), the Court

    GRANTS the motion and continues both hearings to MONDAY, MAY 13, 2019 at

    1:30 p.m.

            The period from May 9, 2019 through May 13, 2019 is excludable under 18

    U.S.C. 3161(h)(8)(B)(iv) because the ends of justice served in allowing for

    additional time to prepare.

          SO ORDER THIS THE 7th DAY OF MAY, 2019.



                                                s/ J. DANIEL BREEN
                                                UNITED STATES DISTRICT JUDGE
